DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/12/2022.
Claims 1, 8-10, and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2022 with respect to the rejections under 35 USC § 101 in combination with the amendments have been fully considered and are persuasive.

Applicant’s arguments filed 10/12/2022 with respect to the rejections under 35 USC § 102 to independent claims 1 and 16 have been considered but are moot in view of the new grounds of rejection.

Applicant’s arguments filed 10/12/2022 with respect to the rejections under 35 USC § 103 to independent claim 10 has been considered but are not persuasive.


Applicant argues “None of Junior, Formanek or Lam discloses “selecting, based on a comparison between the pattern of operation and a corresponding threshold value, an application deployment environment for the application from among a container platform environment and a serverless computing environment”. However, Formanek discloses subject matter (pg. 12, li. 10-35; pg. 3, li. 30-37) as described in the rejections below due to the breadth of the limitation as written.
However, Examiner additionally notes that, although Applicant did not formally traverse the assertion of Official Notice in the prior rejections to claims 11 and 12, the amendment to claim 10 has been treated to be an implicit traversal since it effectively a broader description of the same subject matter found in claims 11 and 12.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes antecedent basis issues and a number of grammatical ambiguities making the scope of the claim unclear. Particularly, the selected application deployment environment lacks antecedent basis as no ‘selection’ step is recited. Regarding receive a request to deploy a first application in a container-based deployment environment…wherein each of the first deployment environment and the second deployment environment is the container-based deployment environment implemented in a computing device or in a network of computing devices, a plain reading of the ‘wherein’ clause appears to described that the first and second deployment environments are the same environment, which makes no sense in context of the claimed subject matter directed to comparing and choosing between them. The language also contradicts the description of the term “container-based deployment environment” provided in Applicant’s as-filed Specification (AppSpec), which employs the term to describe a category/type of deployment environment: “A deployment environment in which applications are deployed in containers may be referred to as a container-based deployment environment (¶0010)…In an example, the deployment environment may be a container-based deployment environment, i.e., a deployment environment in which applications are deployed in containers” (¶0023).
Regarding the phrase that a cost for operating the first application to be deployed in a first container, which can host the first application in a first deployment environment is likely to be less than a cost for operating the first application to be deployed in a second container, which can host the first application in a second deployment environment, the phrase is grammatically ambiguous due to shifting verb tenses, particularly the addition of to-infinitive verbs “to be hosted”, comma placement, and organization. The language appears to simply describe that each of the first and the second deployment environment is a deployment environment in which applications are deployed in containers, or in other words, “container-based deployment environment”.
In order to advance prosecution, Examiner has interpreted claim 16 as being written:
receive a request to deploy a first application in a suitable deployment environment selected from among a first deployment environment, in which applications are deployed in containers, and a second deployment environment, in which applications are deployed in containers
obtain a comparison between a first historical behavior and a corresponding behavior threshold value of the first application, the first historical behavior comprising a frequency of operation of the first application and a runtime duration of the first application;
determine, based on the comparison between first historical behavior and the corresponding behavior threshold value, that a cost for operating the first application in the in the
select, based on the determination,as suitable
deploy the application in the selected application deployment environment.

Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Bolscher et al. (Leveraging serverless cloud computing architectures).

Claim 1:
Junior discloses the limitations as shown in the following rejections:
receive historical behavior (monitoring data) of an application (application/microservice/ function) that is to be deployed in an application deployment environment (cloud environment) (¶0019, 0022-0024, 0057-0061). 
select, based on…the historical behavior…an application deployment environment for deployment of the application in a container, which can host the application, from among a container platform (Container as a Service (CaaS)) environment and a serverless computing (Function as a Service (FaaS)) environment (¶0029-0031, 0058, 0077-0081, 0121, 0188); e.g.: “The aim of the optimization is to come up with a move plan, if needed. A move plan is a map depicting, for an application, where each microservice resides and where each microservice should be moved. To accomplish this, the optimizer needs resource usage data and an optimization metric” (¶0077).
recommend (suggest/report move plan) the selected application deployment environment for deployment of the application (¶0112-0113, 0178).
deploy (deploying/migrating/moving) the application in the selected application deployment environment (¶0081, 0188, 0024, 0035, 0042).
Junior does not specifically disclose the selection between CaaS and Faas environments is based on a comparison between the historical behavior and a corresponding behavior threshold value; also, while arguably inherent, Junior does not explicitly state that application services are deployed in a container.
Bolscher, however, specifies “A serverless function is the basic deployment unit of FaaS...These functions are all separately deployed in lightweight containers” (pg. 3, § 1.1.2, para. 1-2) and further discloses (pg. 28-29, § 3.4.2 – 3.4.4; pg. 50, Fig. 14; pg. 62, Table 4) characteristics indicative of the suitability of an application to be deployed in a FaaS/serverless environment or a conventional CaaS/IaaS environment including comparing the candidate application’s resource usage (behavior) to FaaS platform limits (behavior threshold value):
“Serverless computing comes with various data limitations, for example on the allocated memory (e.g. AWS Lambda limit 3008MB RAM), available temporary disk space (e.g. AWS Lambda limit 512MB)…While it is difficult to generalize on this characteristic due to the differences between various FaaS platforms, it is important to note that these limits are inherent to the serverless technology and might be a constraining factor in the implementation of a serverless application. Therefore, it is paramount to consider this characteristic when deciding whether a piece of code is suitable for serverless deployment or not” (pg. 29, § 3.4.4).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Junior to compare the candidate application’s memory usage and execution time to the FaaS platform’s limits to avoid deploying the application service to a platform where it would be inoperative (pg. 29, § 3.4.4).

Claims 6 and 7:
The combination of Junior/Bolscher discloses the limitations as shown in the rejections above. Junior further discloses (¶0024, 0057-0062, 0121, 0152-0160) wherein the historical behavior of the application comprises at least one of: a frequency of operation of the application; a time duration for which the application runs for each initiation of the application; a workload pattern of the application; a resource consumption pattern of the application; and statelessness of the application….monitor operation of the application over a predetermined time period to obtain the historical behavior. Bolscher further discloses each of the following are characteristics which should be considered to assess serverless suitability: a frequency of operation of the application (request/invocation rate); a time duration (execution time) for which the application runs for each initiation of the application; a workload pattern (invocation pattern) of the application; a resource consumption (e.g. memory, disk usage) pattern of the application; and statelessness of the application in at least pg. 19-20, § 3.2.3; pg. 28-29, § 3.4.2 – 3.4.4; pg. 4, first para: “serverless functions are inherently stateless”.

Claim 8:
The combination of Junior/Bolscher discloses the limitations as shown in the rejections above. Junior further discloses receive a response from a user to utilize the selected application deployment environment for deploying (deploying/migrating) the application in response to the recommendation (¶0005, 0081, 0109-0113, 0178).

Claim 9:
The combination of Junior/Bolscher discloses the limitations as shown in the rejections above. Junior further discloses wherein the application is part of a suite of applications (set of functions/microservices), and wherein the instructions are executable by the processor to: select an application deployment environment for each application of the suite of applications based on a historical behavior of the application; and recommend selected application deployment environment for each application of the suite of applications (¶0019, 0058, 0077-0081, 0112-0113, 0178, 0188) and for each application of the suite of applications, deploy the application in the selected application deployment environment (¶0081, 0188, 0024, 0035, 0042).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Bolscher et al. (Leveraging serverless cloud computing architectures) in view of Leitner et al. (Modelling and Managing Deployment Costs of Microservice-Based Cloud Applications).

Claims 4 and 2:
The combination of Junior/Bolscher discloses the limitations as shown in the rejections above. Junior further discloses (¶0027, 0042-0048, 0097-0100, 0188; FIG. 5) the deployment system considers deployment alternatives in terms of both different cloud service providers (“Cloud Type”, e.g. AWS, MS Azure, GCP) in addition to environments (“Service Type”, e.g. CaaS, FaaS), and briefly discloses “optimizer can decide to move parts of an application among clouds in order to substantially optimize the application according to user defined optimization parameters (e.g., cost)” (¶0024); which at least suggests assessing the costs of operating the application in the different cloud environments of the providers. See additionally Bolscher pg. 19-21, § 3.2.3. But is generally silent regarding specific optimization algorithms employed to select amongst deployment environments (¶0083)1 and does not specifically performing cost comparison as recited in claims 2 or 4.
Leitner, however, discloses methods to create “CostHat”, a “model of the deployment costs of Microservice-based applications…that use canonical instance-backed (container platform) Microservices, as well as ones that are implemented on top of AWS Lambda (serverless computing) or similar services” (pg. 173, § 7 (text) inserted), wherein CostHat incorporates (pg. 168; pg. 166-167, § 2.2) a separate service cost function for each of the container platform (instance-backed) and the serverless (Lambda) deployment environments, and where cost and workload parameters of the model are based on historical behavior of an application that is to be deployed (“inward-facing workload…This parameter needs to be either predicted based on previous workloads, or assumed for what-if analysis (pg. 168, col. 2)…Assuming some historical executions of the application, all of these cost parameters are readily available” (pg. 170, Table I).
Leitner further discloses (pg. 169-170, § 4–4.3, Fig. 7-8, and Table I; pg. 172, col. 2; pg. 165, Abstract and § I, para. 3-4) a core functionality provided by CostHat is ‘what if’ analysis to assess cost impacts of a variety of potential scenarios, such as “how the costs would increase under increased inward-facing workload, increased cloud instance prices, or migration to a different cloud provider or instance type for an instance-backed Microservice” (pg. 169, § 4.2) and accordingly discloses assess  a first/second/third cost of operating the application in the container platform/serverless environment of a first/second cloud service provider; and select the application deployment environment based on the first/second/third cost.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Junior/Bolscher’s microservice deployment system with Leitner’s deployment cost model because it provides an efficient mechanism to evaluate the cost of deployment alternatives and predict hosting costs (Leitner pg. 165; pg. 169, § 4.2; pg. 172, col. 2, last para.) a thus accelerating Junior’s optimization (Junior ¶0024, 0083).

Claim 3:
The combination of Junior/Bolscher/Leitner discloses the limitations as shown in the rejections above. The combination of Junior/Bolscher/Leitner further discloses to recommend the selected application deployment environment, the instructions are executable by the processor to publish the first cost and the second cost (see at least Junior move-plan suggestion/report (¶0112-0113, 0178) in view of Leitner ‘what-if’ cost analysis (pg. 169-170, § 4–4.3, Fig. 7-8; pg. 165, § 1, para. 3).




Claim 5:
The combination of Junior/Bolscher/Leitner discloses the limitations as shown in the rejections above. Leitner further discloses (pg. 168) wherein, to assess the first cost and the second cost, the instructions executable by the processor to: utilize a first costing model (instance-backed service cost model/ function, Equation 6) and a second costing model (lambda-backed service cost model/function, Equation 4), wherein the first costing model indicates a dependency of cost to be incurred for hosting the application in the container platform environment on an expected behavior (workload) of the application, wherein the second costing model indicates a dependency of cost to be incurred for hosting the application in the serverless computing environment on the expected behavior of the application, wherein the expected behavior is determinable based on the historical behavior. Exemplary quotation:
“The concrete form of a service cost function depends on whether the service is lambda- or instance-backed…deployment costs for an endpoint of a lambda-based Microservice are linearly dependent on the number of requests, as defined in Equation 4...we can now define a cost function for an instance-backed Microservice (Equation 6) (pg. 168, § 2.4.2)…the service cost models defined in Section 2.4.2 now allows us to calculate the total deployment costs for a system in a time period ζ. As a precondition, we need to establish the expected inward-facing workload…This parameter needs to be either predicted based on previous workloads, or assumed for what-if analysis” (pg. 168, § 2.4.3).

See additionally Bolscher pg. 19-21, § 3.2.3.

Claims 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Formanek et al. (WO 2020/207595 A1).


Claim 10: 
Junior discloses the limitations as shown in the following rejections:
A method comprising: monitoring a pattern of operation of an application (application/ microservice/function) in a predetermined time period…selecting, based on…the pattern of operation…an application deployment environment for the application from among a container platform (Container as a Service (CaaS)) environment and a serverless computing (Function as a Service (FaaS)) environment (¶0019, 0022-0024, 0057-0061, 0077-0081, 0121, 0179).; and
 deploying (deploying/migrating/moving) the application in the selected application deployment environment (¶0081, 0188, 0024, 0035, 0042)
Junior briefly discloses (¶0021-0022, 0060-0061) basic exemplary metrics (e.g. resource usage, cost) which are monitored and used to optimize the deployment locations of applications, but is generally silent regarding specific monitored metrics optimization algorithms employed to make the selection2 and does not specifically disclose the pattern of operation comprising at least one of: a number of times the application is operated in the predetermined time period; a runtime duration of the application for each initiation of the application; and workload pattern of the application in the predetermined time period and/or comparing the pattern of operation with a corresponding threshold.
Formanek, however, discloses an analogous method to perform and optimization cycle for where “CCD [cloud computing deployment] modifications are performed for optimization execution of the serverless application in the runtime environment 402 by dynamically distributing its application functions across FaaS and CaaS platform types” (pg. 12, li. 19-33). Formanek further discloses (pg. 4, li. 1-9; pg. 13, li. 27 – pg. 14, li. 10; pg. 10, li. 29-38) monitoring a pattern of operation of an application (application/functions) in a predetermined time period the pattern of operation comprising at least one of: a number of times the application is operated (requested/called) in the predetermined time period; a runtime duration of the application for each initiation of the application; and workload pattern:
“Runtime measurements on function execution and data access statistics…such measurements may contain: average function duration, function call rate and function inbound bandwidth, average rate/ratio of downstream invocations and bandwidth…average data access rate and bandwidth of read/write accesses” (pg. 13-14)

Formanek further discloses (pg. 12, li. 10-35; pg. 3, li. 30-37) that “at least one measurement may trigger the determination of the modified CCD e.g., because the at least one measurement indicates that a performance condition is violated)” (pg. 3); “optimization cycles may run iteratively by deploying and measuring a series of generated CCD versions of the serverless application until oen or more requirements (e.g., the performance threshold) are met” where each CCD modification redistributes (deploys) application function(s) among FaaS and CaaS platform types (application deployment environments) (based on a comparison between the pattern of operation and a corresponding threshold value).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Junior’s microservice deployment system with Formanek’s cloud deployment optimization “optimized CCD layouts for serverless applications can be provided that improve application performance and/or reduce operational costs beyond the capabilities of existing optimization tools by optimizing across FaaS and CaaS platform types.” (pg. 18) and because it represents the application of a known optimization technique to Junior’s deployment system which is ready for improvement (Junior ¶0083) to yield predictable results. 

Claim 13:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Junior further discloses receiving a data center input indicating a data center (region, cloud) in which the application is to be deployed; and deploying the application in the selected application deployment environment in the indicated data center (¶0039-0048, 0005, 0030, 0035).

Claim 15:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Furthermore, Formanek discloses: 
receiving a first/second costing model of the container platform/serverless environment (“dedicated cost models of FaaS and CaaS”), the first/second costing model indicating a dependency of cost to be incurred for hosting the application in the container/serverless platform (CaaS/FaaS) environment on the pattern of operation of the application (pg. 4, li. 16-30; pg. 13, li. 18-30; pg. 18, li.9-26);
“the at least one requirement may be set by a platform operator of the target platform type (e.g., FaaS or CaaS). In some cases, one requirement resulting from the cloud computing platform type may be cost-based. Each cloud computing platform type may have a dedicated cost model and the requirement may define that the deployment costs of the serverless application are to be optimized (e.g., minimized).”

assessing a first/second cost for operating the application in the container/serverless platform environment based on the first/second costing model and the pattern of operation of the application; and selecting the application deployment environment based on the first cost and the second cost (pg. 4, li. 16-30; pg. 13, li. 18-30; pg. 18, li.9-26).

“Dynamic optimization ensures that a serverless application can dynamically adapt to changing hardware (e.g., when instantiated in a different edge of a distributed computing, DC, system) or to changing input characteristics, without the need of rewriting the program code. Also, dedicated cost models of FaaS and CaaS implementations can be taken into account in a requirement to optimize overall deployment costs of a serverless application.”

See additionally Junior ¶0024: “an application scheduler/optimizer, the application scheduler/optimizer can decide to move parts of an application among clouds in order to substantially optimize the application according to user defined optimization parameters (e.g., cost).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Formanek et al. (WO 2020/207595 A1) in view of Bolscher et al. (Leveraging serverless cloud computing architectures).

Claims 11 and 12:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Regarding claims 11 and 12, Junior/Formanek each disclose a hybrid-cloud where application services are proactively distributed between FaaS and CaaS environments; Formanek discloses (pg. 4, 13, 18) that applications may be associated with requirements, performance targets, and/or constraints  which can control FaaS/CaaS selection, and detects violations can similarly lead to migration (pg. 12, li. 15; pg. 14, li. 21), but do not describe any of the listed factors in claims 11 and 12 as affecting the distribution. 
However, each of the application characteristics listed in claims 11 and 12 are well-known in the art as attributes which either preclude FaaS deployment or are strongly indicative of FaaS/serverless unsuitability as evidenced by Bolscher: 

the runtime duration being greater than a runtime threshold...the number of times the application is operated in the predetermined time period being greater than an operation threshold. Applications with heavily utilization, which is a function of invocation rate and duration, are cheaper on to deploy on a conventional ‘always on’ container/VM. Bolscher pg. 19-21, sect. 3.2.3:
“It is nonarbitrary to determine how low-utilized a software application has to be in order for it to be cheaper when deployed serverless, to this end Warzon (2016) performed a breakeven analysis between AWS Lambda (Amazon Web Services) and AWS EC2 (Amazon Web Services) which at least gives an idea on when serverless deployment would be cheaper than conventional deployment. The breakeven analysis has no singular answer, since there are various configuration options for both AWS Lambda (e.g. RAM and CPU) and AWS EC2 (different instance types). The smallest AWS Lambda configuration (128MB RAM) with a function execution time of 100ms is cheaper than a AWS EC2 m4.large instance up till 295,000 requests/hour. More frequent requests and an m4.large instance becomes cheaper to run continuously. When execution time and/or required RAM rises for AWS Lambda functions, the breakeven point lowers quickly; 200ms and 512MB breaks even at 64,000 requests/hour, 200ms and 1GB at 34,000 requests/hour and 1sec and 1GB at 7,100 requests/hour.”

See also Bolscher pg. 29, sect. 3.4.4 describing the data limits of serverless, which is noted because serverless environments also have a execution time limit which results in application termination if exceeded, although not specifically described by Bolscher.
 FaaS platforms employ a hard timeout and forcibly aborts running functions whose execution time exceeds the timeout. Any app which always exceeds the timeout duration is nonfunctional in a serverless platform.
the number of times the application is operated in the predetermined time period being greater than an operation threshold…and the workload pattern of the application being stable. It is well understood that one of the greatest advantages of FaaS applications is their ability to ‘scale to zero’ and be entirely inactive when there is no pending work. They thus reach their best performance relative to containers/VMs for bursty, intermittent, and unpredictable workloads, but lose this key benefit given a large uniform, consistent workload at which point a serverful container becomes the cost-efficient option. See Bolscher pg. 19-21, sect. 3.2.3; pg. 28, sect. 3.4.2; pg. 51, last para. Exemplary quotations: 
“It depends on the invocation frequency and invocation density whether a piece of code can be cost efficiently deployed in a serverless fashion or not…In general can be concluded that software applications which experience either low utilization or dynamic and irregular workloads are a good fit for serverless architectures… Software applications that experience a moderate and especially consistent [stable] load are often better suited when deployed on a light always-on dedicated VM as there is no need to scale for peak loads and the advantage of scaling to zero of serverless functions would not be used due to the consistent load.”

“Generally, it is important to conclude that serverless is not always the way to go. There are many situations where conventional VM or container-based deployment is more economical and performant. Software architects and developers need to be aware of this and recognize situations where serverless is suitable and not. A rule of thumb could be: if your application is experiencing consistently spread load it is cheaper to go with a dedicated instance, if the load is fluctuating heavily, or just very low, serverless could result in a lower cloud computing bill” (pg. 51, last para.).

See also Formanek: “Faas platforms are efficient in scenarios that do not justify continuously running containers” (pg. 1, li. 33-34).
selecting the container platform environment as the deployment environment in response to the application being a stateful application. The FaaS model is inherently stateless. Any application which requires the ability to internally retain state between invocations (i.e. stateful) is inoperable on a serverless FaaS platform. Bolscher pg. 4, para. 1:
“An important difference between conventional long-running software applications (e.g. microservices) is that serverless functions are inherently stateless. This is enforced by the life cycle of the function instances themselves; they are provisioned on request and deprovisioned whenever possible. Any temporary state stored in memory would be deleted upon deprovisioning.”

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention for Junior/Formanek to select the container platform environment as the deployment environment in response to…the runtime duration being greater than a runtime threshold and/or in response to the application being a stateful application to ensure that the application is able to execute properly, and/or the runtime duration being greater than a runtime threshold...the number of times the application is operated in the predetermined time period being greater than an operation threshold or in response to the workload pattern of the application being stable to control costs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Junior (US 2020/0133738 A1) in view of Formanek et al. (WO 2020/207595 A1) in further view of Lam et al. (US 11,256,552 B1).

Claim 14:
The combination of Junior/Formanek discloses the limitations as shown in the rejections above. Junior further discloses (¶0021-0022, 0056-0061) monitoring a pattern of operation comprises a resource consumption pattern of the application. The combination of Junior/Horovitz does not specifically disclose determining, based on the resource consumption pattern, a size of the container to be instantiated for deploying the application; and deploying the application in a container having the determined size.
Lam, however, discloses an analogous serverless architecture which employs a method “for determining sizes associated with computational resources and allocating the optimal available resources having the determined sizes to a serverless execution entity/container for executing a computing function” (col. 22, li. 60-65); the method including monitoring a resource consumption pattern of the application and determining, based on the resource consumption pattern, a size of the container to be instantiated for deploying the application; and deploying the application in a container having the determined size (col. 22, li. 12 – col. 23, li. 25; and FIG 7).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Junior/Formanek to employ Lam’s container sizing method because it “advantageously avoids unnecessary and cumulative costs resulting from oversized resources as well as long response times resulting from undersized resources” (col. 3, li. 4-10).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 10,671,360 B1) in view of Rogers (Economics of Serverless Cloud Computing).

Claim 16:
Todd discloses the limitations as shown in the following rejections:
receive a request to deploy a first application (application function/FaaS step) in a suitable deployment environment selected from among a first deployment environment (cloud provider, e.g. IBM OpenWhisk), in which applications are deployed in containers (i.e. serverless/FaaS), and a second deployment environment (cloud provider, e.g. AWS Lambda), in which applications are deployed in containers(col. 1, li. 38-58: “FaaS model is sometimes referred to as a serverless model”; col. 4, li. 36-46; col. 6, li. 55-67; col. 7, li. 33-37; col. 9 li. 63 – col. 10, li. 4); 
first historical behavior (profiling information)…of the first application, the first historical behavior comprising a frequency of operation of the first application and a runtime duration of the first application (col. 10, li. 23-39; col. 9, li. 13-31: “profiling of FaaS functions can be added to the code…dynamic program analysis of software code that measures…frequency and duration of function calls”).
determine, based on the…first historical behavior…that a cost for operating the first application in the in theselect, based on the determination,as suitable (optimal/most appropriate)(col. 7 li. 13-43; col. 9, li. 30-48; col. 10, li. 40-67;). Exemplary quotation:
“use cloud provider costs and capabilities 608 to provide a recommendation 610 for which cloud platform would be most appropriate to deploy of the translated functions. More particularly, the compiler 602 has access to the capabilities and costs of a variety of cloud providers for information such as, but not limited to, function call costs, network bandwidth costs, storage costs, etc…the compiler 602 supports different logical switches to influence the recommendations 610 and/or the code results 604. These switches can emphasize lowest-cost, highest-performance, or other types of constraints” (col. 7 li. 13-43).

deploy the application in the selected application deployment environment (col. 11, li. 1-14; col. 7, 22-31; col. 9, li. 30-48).
Todd further discloses (col. 10, li. 16-64) computing costs associated with each cloud provider and considering provider limits which can represent thresholds indicative of the best FaaS environment to deploy the application, but does not specifically disclose thresholds indicative of cost and does not specifically disclose determine, based on the comparison between first historical behavior and the corresponding behavior threshold value, that a cost for operating the first application in the first deployment environment is likely to be less. 
Rogers, however, provides (pg. 1, Fig. 1; pg. 8-9; pg. 16, para. 5) a cost analysis and comparison of different serverless/FaaS cloud providers, including each of those taught by Todd, and finds various threshold values with respect to application frequency of operation (executions per month) and runtime duration (seconds per execution) indicative of which FaaS/serverless is likely to have the lowest cost, e.g. “IBM seems to be lowest cost for small duration (0.1 seconds) applications and Microsoft seems to be lowest for long duration applications” (pg. 16, para. 5). See also pg. 18-22 for a detailed breakdown. Fig. 5 and summary quote for convenience:

    PNG
    media_image1.png
    477
    544
    media_image1.png
    Greyscale

“Figure 5 shows which provider is cheapest for each circumstance based on the previously mentioned scenarios. Amazon, Microsoft and Google are all free up to one million executions per month (up to 0.025 for our 10-second script), but IBM’s free tier coupled with its lack of request fee makes it a cheap option for small-duration scripts. For longer-duration scripts, IBM loses its position due to its high GB-second cost, and Microsoft, with a cheaper request price than Google and a cheaper GB-second cost than AWS, becomes the cheapest” (pg. 8, para. 3).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to utilize Rodger’s research findings and cost analysis in Todd’s cost-oriented provider selection to accelerate the process of identifying the optimal provider (Todd col. 10, li. 40-67; Rogers pg. 6-8). 

Claim 20:
The combination of Todd/Rogers discloses the limitations as shown in the rejections above. Todd further discloses  (FIG. 8; col 10, li. 16 – col. 11, li. 13; col. 7, li. 17-25) utilize a first costing model (costs and capabilities) of the first deployment environment  (cloud provider) and a second costing model of the second deployment environment (cloud provider), wherein the first costing model indicates a dependency of cost to be incurred for hosting the first application in the first deployment environment on the first historical behavior and wherein the second costing model indicates a dependency of cost to be incurred for hosting the first application in the second deployment environment on the first historical behavior.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 10,671,360 B1) in view of Rogers (Economics of Serverless Cloud Computing) in view of Black (Hybrid serverless and virtual machine deployment model for cost minimization of cloud applications).

Claim 17:
The combination of Todd/Rogers discloses the limitations as shown above. Todd further discloses the first application (FaaS step/function) is part of a suite of applications (multi-step FaaS process/function chain) (see at least col. 4, li. 37-46; col. 5, li. 41-55; col. 6, li. 18-39; FIG. 7).Todd further discloses wherein the instructions are executable to: determine, from among the first deployment environment and the second deployment environment, a suitable deployment environment for each application of the suite based on a historical behavior of the application; compute an expected cost to be incurred for deploying the suite of applications based on cost to be incurred for deploying each application of the suite in its respective suitable deployment environment (see at least Col. 7, 13-48; col. 9, li. 18-67) 
“compiler 602 has access to the capabilities and costs of a variety of cloud providers for information such as, but not limited to, function call costs, network bandwidth costs, storage costs, etc. The compiler 602 can then examine each FaaS step (e.g., 502-1, 502-2, 502-3 and 502-4) and determine a “best-fit” cloud for that step. If the next step would be best executed on a separate cloud, the compiler 602 is configured to factor in potential data movement and transfer costs as well. The compiler 602 can output a recommendation report which details which steps are best registered on which clouds at what costs, performance, etc. Thus, the recommendations can be automatically implemented, provided to the application developer to confirm before implementing, or some combination thereof” (col. 7).

Todd further discloses (col. 4, li. 51-56) that conventionally cloud users were limited to a single cloud only for deploying FaaS function chains, but Todd does not disclose displaying cost information for single cloud deployments and does not disclose compute a first aggregated cost to be incurred for deploying each application of the suite in the first deployment environment; compute a second aggregated cost to be incurred for deploying each application of the suite in the second deployment environment..
However, the value of considering the costs of single cloud deployments relative to multi-cloud deployments was known, as evidenced by Black directed to finding the “optimal deployment strategy to handle load cost-efficiently using a combination of FaaS- and VM-based instances” (pg.4). Black’s method including (pg. 62-63) compute a first aggregated cost to be incurred for deploying each application of the suite in the first deployment environment (FaaS); compute a second aggregated cost to be incurred for deploying each application of the suite in the second deployment environment (VM); and publish the expected cost (hybrid deployment), the first aggregated cost, and the second aggregated cost disclosing a “Table 5.3: Cost comparison of a full FaaS, hybrid and full VM-based deployment solutions in USD on AWS Lambda for the different load distributions with 115.200 requests in total....The hybrid deployment strategy always finds the most cost-efficient deployment strategy. As already stated in the previous sections, an VM-based approach is best for constant load, an FaaS-based approach is best for bursty and periodic loads, a hybrid deployment model is advisable for spiky loads” (pg. 62).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Todd to display the costs of alternative deployment possibilities as taught by Black to allow the developer to make informed decisions and identify the optimal deployment strategy (pg. 4).

Claim 18:
The combination of Todd/Rogers/Black discloses the limitations as shown above. Todd further discloses receive approval for the expected cost from an administrator of the suite of applications; and deploy each application of the suite in its respective suitable deployment environment (col. 11, li. 1-14; col. 7, 22-31; col. 9, li. 30-48)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 10671360 B1) in view of Rogers (Economics of Serverless Cloud Computing) in view of Black (Hybrid serverless and virtual machine deployment model for cost minimization of cloud applications) in view of Formanek et al. (WO 2020/207595 A1).

Claim 19:
The combination of Todd/Rogers/Black discloses the limitations as shown above. The combination of Todd/Black does not specifically disclose the limitations of claim 19.
Formanek, however, discloses an analogous cloud computing deployment (CCD) control system  wherein, upon deploying the applications of the suite (“initial CCD”), the instructions are executable by a processing resource to: monitor (take measurement) an actual cost incurred for hosting the suite of applications; compare the actual cost with the expected cost (performance target); and determine, in response to a difference (performance target violation)between the actual cost and the expected cost (as part of optimization cycle to create modified), whether an application of the suite is to be deployed in a deployment environment different than its current deployment environment in at least (pg. 3, li. 30-37; p pg. 15, li. 1-23; col. 13, li. 18-30; pg. 18, li. 19-26) disclosing “in response to a measurement in the runtime environment 402 for the initial CCD 120 being indicative 15 of violation of a performance target (defined, e.g., as a performance threshold)… optimization cycle for CCD modification is triggered in step S502 periodically, automatically in case a measurement yields that a performance threshold is 30 exceeded,” (pg. 12, li. 10-30)... Requirements in the form of application performance targets. Such targets…Total cloud computing resources, or costs” (col. 13, li. 18-30).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Todd’s FaaS deployment system with Formanek’s cloud deployment optimization “optimized CCD layouts for serverless applications can be provided that improve application performance and/or reduce operational costs beyond the capabilities of existing optimization tools by optimizing across FaaS and CaaS platform types.” (pg. 18). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Cloud Programming Simplified: A Berkeley View on Serverless Computing” provides a survey and future outlook description for serverless computing.
“Be Wary of the Economics of “Serverless” Cloud Computing” Cost analysis of the serverless model.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
11/05/2022                                                                                                                                                                                                
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The optimization algorithm used to create the move plan is outside the scope of the present disclosure. Off-the-shelf algorithms can be used, or new algorithms can be created, as would be apparent to a person of ordinary skill in the art. Generally, an optimization algorithm can be plugged into the disclosed multi-cloud framework, as the needed parameters for such algorithms are readily available” (¶0083).
        2 “The optimization algorithm used to create the move plan is outside the scope of the present disclosure. Off-the-shelf algorithms can be used, or new algorithms can be created, as would be apparent to a person of ordinary skill in the art. Generally, an optimization algorithm can be plugged into the disclosed multi-cloud framework, as the needed parameters for such algorithms are readily available” (¶0083).